Citation Nr: 1720377	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  04-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 10 percent for esophagitis and esophageal dysmotility with chronic cough, to include extra-schedular evaluation.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran now resides in Wisconsin, so jurisdiction has been transferred to the RO in Milwaukee, Wisconsin. 

In May 2009, the Veteran testified at a hearing before the undersigned.  A transcript is associated with the claims file.

The Board most recently remanded the above issue for additional development in November 2013.  All requested actions have been completed and the claim is once again before the Board.  

The post-remand record shows that the Veteran perfected appeals as to the denial of his claim of service connection for thyroid cancer and higher ratings for a low back disability, a left ankle disability, posttraumatic stress disorder (PTSD), a cervical spine disability, a right shoulder disability, and a left knee disorder.  However, the Board finds that it does not have jurisdiction over these issues and they will be the subject of a separate decision because the Veteran requested a video hearing in connection with these claims which hearing is scheduled to be held late in May 2017. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected esophagitis and esophageal dysmotility with chronic cough has been manifested by symptoms of epigastric distress including dysphagia, pain, and nausea productive of less than considerable impairment of health.

2.  For the entire appeal period, the applicable rating criterion for the Veteran's esophagitis and esophageal dysmotility with chronic cough reasonably describes the disability picture of her disability.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for esophagitis and esophageal dysmotility with chronic cough have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2016).

2.  For the entire appeal period, the criteria for an extra-schedular rating for esophagitis and esophageal dysmotility with chronic cough are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

With respect to the duty to notify, the issue on appeal arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2009 Board hearing, the Veteran's representative and the Acting VLJ asked questions to draw out why the appellant believed that a higher rating was warranted for her esophagitis and esophageal dysmotility with chronic cough.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence while the appeal was in remand status including the Veteran's service treatment records and post-service records from all identified and available VA and private sources including from the North Chicago, Milwaukee, and Madison VA Medical Centers.  See 38 U.S.C.A. § 5103A(b). 

In this regard, the November 2013 remand directed the AOJ to obtain and associate with the record the Veteran's records from Dr. Rybarczek of the Group Health Cooperative (GHC).  However, while in November 2013 and January 2014 the AOJ asked the Veteran for an authorization to request these records the Veteran did not provide VA with a properly executed authorization.  Therefore, the Board finds that VA may adjudicate the clam without these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

The record also shows that the Veteran was afforded VA examinations in July 1999, November 2001, February 2002, July 2011, and February 2012.  Moreover, the Board finds these VA examinations are adequate to adjudicate the claims, and as to the post-remand VA examination substantially complies with the Board's remand directions, because the examiners, after a review of the record on appeal and/or an examination of the claimant, provided medical opinions as to the current severity of her disability which opinions are supported by evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims' files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Claim

The Veteran asserts that her esophagitis and esophageal dysmotility with chronic cough meets the criteria for a higher rating.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, however, as here, an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509. 

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection for esophagitis was granted by a May 2002 rating decision, effective from January 25, 1999.  It was evaluated and found to be 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 as analogous to a hiatal hernia.  See 38 C.F.R. § 4.20. 

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary (Dorland's) 579 (32nd Edition, 2012).  Pyrosis is defined as heartburn.  Id., 1563.  Hematemesis is defined as the vomiting of blood.  Id., 831.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id., at 1126.

The Board notes there is considerable medical evidence of record, to include numerous VA examinations.  

A July 1999 VA examination noted the Veteran was being evaluated for a chronic cough as due to rhinitis, which began in 1985.  The Veteran denied difficulty breathing through her nose, post nasal, drip, nasal congestion, and symptoms associated with gastroesophageal reflux disease (GERD).  Following a physical examination, the VA examiner determined that the Veteran's cough was not due to rhinitis.  A specific etiology was not provided.  

The Veteran next underwent a VA pulmonary examination in August 1999.  The Veteran reported the cough was generally dry, with very little sputum.  The Veteran also denied hemoptysis, shortness of breath, weight loss over the years, fever, chills, and night sweats.  Following a physical examination, the VA examiner noted that in July 1999, the initial diagnosis included bronchiectasis.  Other possibilities included asthma, chronic bronchitis, vocal cord dysfunction, GERD, or some other parenchymal lung disease.  A high resolution CT scan was ordered which was normal both for mediastinal windows and the lung windows.  As such, this examiner stated that the Veteran may be helped by being evaluated by gastroenterology for further work up of GERD, with pH monitoring and a more aggressive treatment for GERD.  

The Veteran was again examined in October 1999.  The examiner noted the Veteran is not a smoker.  The Veteran reported that her current symptoms were that the cough was worse at night when she was supine, and was usually dry with occasional phlegm.  There was no evidence of orthopnea.  She stated she may have slight dysphagia and often has an abnormal stuck sensation in the base of her throat when she swallows.  The Veteran denied heartburn, but did report a burning sensation in the back of her mouth.  The examiner concluded that the Veteran had symptoms which are slightly consistent with GERD, which is a non-uncommon cause of obscure chronic cough.  It was also noted that she was scheduled for an upcoming 24 hour pH monitoring test.  

In April 2001, the Veteran underwent a dysphagia evaluation to rule out GERD as the etiology of her chronic cough, conducted at the University of Wisconsin.  The Veteran underwent an esophagram during this evaluation.  The esophagram showed no evidence of laryngeal penetration or aspiration while continuous cup drinking of large amounts of liquid barium; a small hiatal hernia; no mucosal anomalies; and, esophageal dysmotility characterized by a large amount of mid-esophageal escape and esophageal residual, which refluxed up to the cervical esophagus and pharynx with accompanying laryngeal penetration and aspiration of contrast.  The physician determined that the Veteran had esophageal dysmotility with accompanying significant esophageal residual and subsequent aspiration.  It was concluded that this may account for her chronic cough.  

The Veteran was again examined by VA in November 2001, primarily related to her orthopedic claims, which are not currently before the Board.  This VA examiner recounted the medical evidence noted above and again stated there was no evidence of dysphagia.  There is no further clinical evidence pertaining to the Veteran's esophagitis in this VA examination. 

The next VA examination is dated from February 2002.  The examiner noted the Veteran underwent an upper GI in December 2001, which showed that she suffered from mild to moderate laryngitis, decreased esophageal dysmotility and erosive esophagitis.  The Veteran then was started on a proton pump inhibitor of Rabeprazole.  As for her symptoms, the Veteran reported occasional chest pain involving the left lower ribs and abdominal pain.  She also reported some dysphagia with bread, coughing when she drinks liquids, and nausea two to three times a week.  The Veteran denied pyrosis and epigastric pain, but did reports some abdominal pain involving the upper abdomen.  Additionally, there is no evidence of hematemesis, melena, regurgitation, reflux, or anemia.  It was noted the Veteran was taking 20 milligrams of Rabeprazole, with some mild improvement.  The examiner concluded that the Veteran's chronic cough is likely secondary to esophagitis and esophageal dysmotility, which was demonstrated by the upper GI and the esophagram.  Further, it was determined that this disability started during her service.  

An August 2005 VA examination was conducted to reassess the severity of the Veteran's esophagitis.  The Veteran reported no nausea or vomiting, but did indicate heartburn and regurgitation.  She did state she suffers from dysphagia and experiences substernal pain on a weekly basis.  There was no esophageal dilation, hematemesis, melena, or anemia.  The diagnosis given was esophageal dysmotility with chronic cough.  

Thereafter, an April 2010 VA examination was scheduled, however, the Veteran refused the examination since the scheduled examiner was not a gastroenterologist, as requested in the September 2009 Board remand directives.  As such, the examination was cancelled.

The Veteran was rescheduled for a VA examination in July 2011.  During this VA examination, the Veteran reported dysphagia with both solids and liquids.  She also reported intermittent pain at the anterior neck, upper chest, and epigastric areas, occurring approximately five to six times during the prior month lasting approximately one to four hours.  The Veteran also reported three to four episodes of bright red blood from her rectum over the past year usually lasting for a day or two with spontaneous resolution.  The Veteran reported nausea, without vomiting, and stated she has been taking Protonix and Pantoprazole daily.  A physical examination of the Veteran's abdomen revealed no evidence of hepatosplenomegaly or masses, but the Veteran reported diffuse tenderness throughout the entire abdomen with deep palpation.  No additional findings were noted.  

The Veteran was most recently examined in February 2012.  The symptoms noted in this examination are repetitive of those noted in the July 2011 VA examination.  The VA examiner also specifically noted there was no evidence of esophageal stricture spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The VA examiner concluded that there are no current symptoms of pain, vomiting, hematemesis, melena or material weight loss or other signs of severe impairment of health.  Further, there is no current complaint of persistently recurrent epigastric distress with dysphagia, but there is some mild dysphagia alone.  The examiner also stated that the Veteran's cough has been assessed to be due to excessive sensitivity of the larynx and pharynx to any stimulus including air movement.  In addition, as there has been no recent evidence of GERD upon extensive workup, this is not felt to be a current stimulus of the cough.  Finally, the examiner concluded that although the coughing condition could affect some forms of employment that require speaking on the phone or other frequent speaking, it would not preclude many other forms and would therefore not render the veteran completely unable to secure and maintain substantially gainful employment.  

Extensive VA and private treatment records show that the Veteran has consistently reported and been treated for symptoms of epigastric distress, including with prescribed Protonix and Pantoprazole.  Further, the VA and private treatment records report symptoms that are consistent with those reported during the multiple VA examinations of record.  These records show the Veteran has reported abdominal pain, nausea, dysphagia, heart burn, some regurgitation, and some blood in the stools.  There were also reports of pain at the anterior neck, upper chest, and epigastric areas, as noted during the July 2011 VA examination, however, the Veteran reported this occurring intermittently.  Tellingly, the Board finds that nothing in these treatment records show adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).
 
In weighing the foregoing evidence, the Board notes that the Veteran is competent to report her symptoms of epigastric distress.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And the Board accepts that she observed blood in her stool and has also experienced intermittent pain at the anterior neck, upper chest, and epigastric areas.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2016), and Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, the Veteran's complaints are not borne out by the copious VA treatment records, private treatment records, and multiple VA examinations, to include clinical findings.  VA and private treatment records do show she experienced dysphagia; however, they do not reflect findings of substernal, arm, or shoulder pain, hematemesis or melena, or of anemia.  Moreover, the medical evidence as a whole does not reflect findings of dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain productive of considerable impairment of health.  Rather, the Veteran's symptoms have been found to be productive of no greater than mild to moderate functional limitation.  Furthermore, the medical evidence of record reflects that the Veteran's epigastric symptoms are overall controlled with prescribed medication.  Therefore, the Board finds that the Veteran's claims that her epigastric disability is characterized by persistent symptoms accompanied by substernal or arm or shoulder pain productive of considerable impairment is simply not supported by the more persuasive evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997).

Accordingly, the Board finds that an initial evaluation greater than 10 percent is not warranted at any time during the pendency of the appeal.  See Fenderson, supra.  The evidence reflects that throughout the period of time under appeal, the Veteran's service-connected esophagitis has been manifested by abdominal pain, nausea, dysphagia, heart burn, some regurgitation, some blood in the stools, and pain at the anterior neck, upper chest, and epigastric areas.  However, the medical evidence and the Veteran's lay statements do not indicate that she has experienced persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  There are however, two and at one time, three, of these symptoms occurring in a less severe fashion.  Moreover, even accepting, without finding, that the Veteran has been found to exhibit several symptoms at the same time, considerable impairment of health has not been shown at any time by the objective evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record does not indicate any injuries of the lips or mouth, loss of tongue, adhesions of the peritoneum, gastric, marginal, or duodenal ulcers, gastritis, postgastrectomy syndromes, stomach injuries or disorders, liver disorders, gall bladder disorders, irritable colon syndrome, amebiasis, dysentery, colitis, distomiasis, enteritis, enterocolitis, diverticulitis, intestine disorders, peritonitis, rectum or anus disorders, pruritus ani, inguinal hernia, ventral hernia, femoral hernia, visceroptosis, neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis.  Accordingly, neither a higher initial evaluation, nor a separate, compensable evaluation may be afforded under these diagnostic codes at any time during the pendency of the appeal.  See 38 C.F.R. § 4.114; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Fenderson, supra. 

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, as explained in detail below, the Board finds that the record does not show an extra- schedular evaluation is warranted.  See 38 C.F.R. § 3.321 (b)(1). 

Extra-schedular evaluations for increased rating claims, under the provisions of 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (C&P) for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Here, in a March 2013 Memorandum, the Director of C&P determined that extra-schedular evaluation is not warranted.  Specifically, it was found that the Veteran has neither been hospitalized for any extended periods of time due to esophagitis and esophageal dysmotility with chronic cough, nor has she had any surgery.  The February 2012 VA examiner also stated that esophagitis and esophageal dysmotility with chrome cough would not cause any significant limitations in employment.  As such, it was concluded that the totality of the evidence does not support the contention that the Veteran's service connected esophagitis and esophageal dysmotility with chronic cough disability is so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for service-connected esophagitis is inadequate.  The Veteran's symptoms of taking medication and the existence of occasional epigastric distress are expressly contemplated by the rating criteria.  As such, the Board also concludes that extra-schedular evaluation is not warranted at any time during the pendency of the appeal. 

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims that he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed, and the evidence of record does not suggest, that the disability on appeal prevents her from obtaining and/or maintaining employment at any time prior to January 1, 2014.


ORDER

An initial rating in excess of 10 percent for esophagitis and esophageal dysmotility with chronic cough is denied at all times during the pendency of the appeal. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


